 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT DAVID HANSON,                             No. 2:19-CV-1373-WBS-DMC
12                      Plaintiff,
13          v.                                        ORDER
14   THOMAS A. FERRARA, et al.,
15                      Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20                  On April 22, 2021, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record. This court on February 1, 2021, granted defendants’ motion to dismiss

26   and gave plaintiff 30 days to file an amended complaint. Plaintiff has failed to file an amended

27   complaint.

28                  Accordingly, IT IS HEREBY ORDERED that:
                                                      1
 1                 1.      The findings and recommendations filed April 22, 2021, are adopted in

 2   full;

 3                 2.      Plaintiff’s complaint is dismissed with prejudice for failure to state a claim

 4   upon which relief can be granted; and

 5                 3.      The Clerk of the Court is directed to enter judgment and close this file.

 6   Dated: June 8, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
